Citation Nr: 0601674	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  03-27 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


REMAND

The veteran served from November 1974 to November 1994 
including service in the Alabama Army National Guard.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
residuals of a right ankle fracture.

In December 2003 the veteran was afforded a Travel Board 
hearing before a Veterans Law Judge, who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).

In June 2004 the Board remanded this appeal to the RO for 
further development.  After the requested development was 
completed the RO denied service connection for residuals of a 
right ankle fracture.  

On December 21, 2005, the veteran was sent a letter informing 
him that the Veterans Law Judge who conducted the hearing was 
no longer employed by the Board and that, should he request a 
new hearing, a second hearing would be provided for him 
before the judge who would decide his case.  

In response to the VA's December 2005 letter, received 
January 5, 2006, the veteran requested a BVA video conference 
hearing at the Montgomery, Alabama, Regional Office before a 
Veterans Law Judge.  Accordingly, the appeal is REMANDED to 
the RO for the following actions:

Schedule the veteran for a video 
conference hearing at the RO before a 
Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

